DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 12/10/2020.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the arguments do not apply to the new reference being used in the current rejection.
In response to the applicant’s argument, that Naas in view of Mizuhara does not teach “a ceramic molded body, the sensor element extending through the ceramic molded body”, the examiner respectfully agrees. The examiner respectfully submits that Ruth in view of the teaching of Naas and Mizuhara teaches the claimed limitation of “a ceramic molded body, the sensor element extending through the ceramic molded body. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ruth et al . (U.S. Pat. No. 7,377,149) (hereafter Ruth) in view of Naas (U.S. Pat. No. 5,402,113) (hereafter Naas) and in further view of Mizuhara et al. (U.S. Pat. No. 5,368,220) (hereafter Mizuhara).
Regarding claim 1, Ruth teaches a sensor comprising: 
a housing (i.e., housing 11) (see Fig. 1); 
a sensor element disposed in the housing (i.e., sensor element 12) (see Fig. 1); 
a gas-tight electrical feedthrough extending through the housing (i.e., conductor element 18) (see Fig. 1); 
the gas-tight electrical feedthrough directs electrical currents or voltages from the electrical components into the housing or out of the housing (i.e., for connecting sensor element 12 to an electronic control device, each contact surface 13 is contacted by a conductor element 1 that is routed to a connecting plug that is connected to the connecting to the electronic control device) (see Fig. 1); 
the gas-tight electrical feedthrough further comprising: 
a ceramic molded body (i.e., ceramic shaped parts 14 and 15 and ceramic compound 19) (see Fig. 1), the sensor element extending through the ceramic molded body (i.e., the sensor element 12 extends through the ceramic shaped parts 14 and 15) (see Fig. 1); 
at least one through bore having a first end and a second end, the at least one through bore being part of the ceramic molded body (i.e., ceramic compounds 19 surrounds the connection-side segment 121 of sensor element 12) (see Fig. 1); and 
a metallic paste (i.e., contact surfaces 13 made of platinum cement) (see Fig. 1); 
at least one metallic tube piece attached to the metallic paste in a region of at least one of the first end or of the second end of the through bore (i.e., conductor elements 18 are welded to their allocated contact surfaces 13) (see Fig. 1); but does not explicitly teach a plurality of electrical components disposed outside the housing and the metallic paste from the first end up to the second end. 

Regarding the metallic paste, Ruth as modified by Naas as disclosed above does not directly or explicitly teach the filling the metallic paste from the first end up to the second end. However, Mizuhara teaches a metallic paste (i.e., outer layer 21) (see Fig. 5), the through bore (i.e., hole 23) (see Fig. 5) is filled with the metallic paste from the first end up to the second end (see Fig. 5), and the ceramic molded body is connected to the metallic paste (i.e., outer layer 21 of an active alloy having sufficient active element to chemically interact with the surface of ceramic article 22) (see Colum 5, lines 1-15) using a sintering process (i.e., the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight) (see MPEP 2113); at least one metallic tube piece (i.e., core 20) (see Fig. 5) attached to the sintered metallic paste in a region of at least one of the first end or of the second end of the through bore (see Fig. 5). In view of the teaching of Mizuhara, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used conventional and well-known methods to provide electrical conductive paths through ceramic articles while excluding the passage of solids, liquids, and gases in order to maintain the integrity of the hermetic seal between the gas chamber and the terminal chamber. 
Regarding claim 2, Ruth as modified by Naas and Mizuhara as disclosed above does not directly or explicitly teach that the sensor is configured for measuring in gases having a temperature above 400oC. However, it has been held that a recitation with respect to the 
Regarding claim 3, Ruth as modified by Naas and Mizuhara as disclosed above does not directly or explicitly teach that the metallic paste further comprising at least one of a tungsten paste or a platinum paste. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use either tungsten paste or platinum paste, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Regarding claim 4, Ruth teaches that the sensor further comprising an electrostatic particle sensor (i.e., an exhaust gas sensor that measures either the concentration of oxygen in the exhaust gas of the internal combustion engine (lambda sensor)) (see Column 3, lines 13-19).  
Regarding claim 5, Ruth teaches that the metallic tube piece further comprising a guard tube for forming an electrical field in the housing of the sensor (i.e., conductor elements 18) (see Column 3, lines 38-48).  
Regarding claim 6, Ruth teaches that the metallic tube piece is attached to the sintered metallic paste by at least one of soldering, brazing, or welding (i.e., in order to create an electrical contact with minimal transition impedances, conductor elements 18 are welded to their allocated contact surfaces 13) (see Column 3, lines 38-48).  
Regarding claim 7, Ruth as modified by Naas and Mizuhara as disclosed above does not directly or explicitly teach that the sintering process is performed at least at 1500oC. However, the method of forming the device is not germane to the issue of patentability of the device itself (see MPEP 2113). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have attempted the oC, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2114.05 (II-B)). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855